             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHELSEY GOSSE, on her own behalf
                               )
and on behalf of other persons similarly
                               )
situated,                        Case No. 3:20-cv-01446-RDM
                               )
          Plaintiff,           ) Hon. Robert D. Mariani
                               )
    v.                         ) Electronically Filed
TRANSWORLD SYSTEMS, INC.; U.S. )
BANK, NA.; RATCHFORD LAW       )
GROUP, P.C.; NATIONAL          )
COLLEGIATE STUDENT LOAN        )
TRUST 2007-3,
             Defendants.


 CONSENT MOTION TO EXTEND TIME TO RESPOND TO PLAINTIFF
              CHELSEY GOSSE’S COMPLAINT

      Defendants U.S. Bank, N.A. (“U.S. Bank”) and Transworld Systems, Inc.

(“TSI”) respectfully move the Court to extend the time for U.S. Bank and TSI to

answer, move, or otherwise respond to Plaintiff’s Complaint (the “Motion”). In

support of the Motion, the aforementioned Defendants state as follows:

    1. Defendants U.S. Bank and TSI’s responses to Plaintiff’s Complaint (Dkt.

       1) are currently due on Monday, September 14, 2020. (Dkt. 4, 5).

    2. To further investigate and best respond to Plaintiff’s Complaint,

       Defendants U.S. Bank and TSI respectfully request an extension of time to
         answer, move, or otherwise respond to Plaintiff’s Complaint until October

         26, 2020.

   3. Defendants U.S. Bank and TSI met and conferred with Plaintiff on

         September 9, 2020, and Plaintiff consents to the relief requested herein.

   4. No other extensions of time have been sought by either U.S. Bank or TSI in

         this matter.

   5. A proposed Order accompanies this Motion, as required by Local Rule

         5.1(g).



Dated:         September 11, 2020              Respectfully submitted,
                                                /s/ DRAFT
                                               Kelly M. Locher (Pa. 322400)
                                               JONES DAY
                                               500 Grant Street, Suite 4500
                                               Pittsburgh, PA 15219
                                               Phone: (412) 394-7937
                                               Fax: (412) 394-7959
                                               Email: klocher@jonesday.com

                                               Counsel for Defendant U.S. Bank, N.A.

                                               /s/ Aaron R. Easley, Esq.
                                               Aaron R. Easley, Esq. (Pa. 73683)
                                               SESSIONS, FISHMAN, NATHAN &
                                               ISRAEL
                                               3 Cross Creek Drive
                                               Flemington, NJ 08822-4938
                                               Phone: (908) 237-1660
                                               Fax: (877) 334-0661
                                               Email: aeasley@sessions.legal

                                           2
    Counsel for Defendant Transworld
    Systems, Inc.

    /s/ Robert P. Cocco
    Robert P. Cocco (Pa. 61907)
    ROBERT P. COCCO, P.C.
    1500 Walnut Street, Suite 900
    Philadelphia, PA 19102
    Phone: (215) 351-0200
    Fax: (215) 261-6055
    Email: bob.cocco@outlook.com

    Counsel for Plaintiff Chelsey Gosse




3
                         CERTIFICATE OF SERVICE

      I hereby certify that on this 11th day of September, 2020, I filed the

foregoing with the Clerk of the United States District Court using the CM/ECF

system, which will send notification electronically to all counsel of record.

                                            /s/ Kelly M. Locher
                                           Kelly M. Locher

                                           Counsel for Defendant U.S. Bank, N.A.
